Bunn, J.
(dissenting).
I dissent. I am unable to agree that the evidence is so manifestly and palpably against the finding of the trial court that the mistake was not made in recording the deed, but in drafting it. I do not regard Gaston v. Merriam, 33 Minn. 271, 22 N. W. 614, as decisive of this question. The mistake in that case was of a different character, and, was quite clearly made in drafting the deed. In the ease at bar the evidence does not convince me that the error was not made in recording the deed in extenso.